Exhibit 10.2

LOGO [g101220g68t57.jpg]

UNWIND AGREEMENT

dated as of September 17, 2010

with respect to the Call Option Transaction Confirmation, dated March 24, 2009

and

the Warrant Transaction Confirmation dated March 24, 2009

between NEWELL RUBBERMAID INC. and BANK OF AMERICA, N.A.

 

 

THIS UNWIND AGREEMENT (this “Agreement”) with respect to the Call Option
Confirmation (as defined below) and the Warrant Confirmation (as defined below)
is made as of September 17, 2010 between NEWELL RUBBERMAID INC. (“Company”) and
BANK OF AMERICA, N.A. (“Dealer”).

WHEREAS, Company issued USD 345,000,000 principal amount of 5.5% Convertible
Senior Notes due 2014 (the “Notes”) pursuant to a base indenture dated as of
November 1, 1995 between Company and The Bank of New York Mellon Trust Company,
N.A., formerly known as The Bank of New York Trust Company, N.A. (as successor
to JPMorgan Chase Bank, formerly known as The Chase Manhattan Bank (National
Association)), as trustee (the “Trustee”), as supplemented by a supplemental
indenture between Company and the Trustee dated as of March 30, 2009;

WHEREAS, Company and Dealer are parties to a call option transaction (the “Call
Option Transaction”) pursuant to a letter agreement dated as of March 24, 2009
(as amended from time to time, the “Call Option Confirmation”), pursuant to
which Company purchased from Dealer a Number of Options (as such term is defined
therein) equal to 300,000, which Number of Options was automatically increased
to 345,000 on March 30, 2009 pursuant to the Call Option Confirmation and
Warrant Confirmation side letter between Company and Dealer dated as of March
24, 2009 (the “Side Letter”);

WHEREAS, Company and Dealer are parties to a warrant transaction (the “Warrant
Transaction”) pursuant to a letter agreement dated as of March 24, 2009 (as
amended from time to time, the “Warrant Confirmation”), pursuant to which
Company purchased from Dealer a Number of Warrants (as such term is defined
therein) equal to 17,429,700, which Number of Warrants was automatically
increased to 20,044,155 on March 30, 2009 pursuant to the Side Letter;

WHEREAS, Company has repurchased USD $324,691,000 aggregate principal amount of
the Notes pursuant to the exchange offer announced by Company on August 17, 2010
and expected to settle on September 15, 2010;

WHEREAS, Company has requested, and Dealer has agreed, to unwind the Call Option
Transaction with respect to all of the Number of Options included in the all
Option Confirmation, and to unwind the Warrant Transaction with respect to all
of the Number of Warrants included in the Warrant Confirmation, in each case,
subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of their mutual covenants herein contained and
for other good and valuable consideration, including payments under any related
transactions, the parties hereto, intending to be legally bound, hereby mutually
covenant and agree as follows:

1.    Defined Terms. Any capitalized term not otherwise defined herein shall
have the meaning set forth for such term in the Call Option Confirmation or the
Warrant Confirmation, as the case may be.

2.    Termination. On the Effective Date (as defined below), the Call Option
Transaction and the Warrant Transaction shall each be cancelled and terminated
in full and, subject to Section 9 below, each of the Call Option Confirmation
and the Warrant Confirmation shall have no further force and effect and shall be
null and void.



--------------------------------------------------------------------------------

 

3.    Payments. In consideration for the foregoing unwind, on September 22,
2010, Dealer shall pay to Company, in immediately available funds, USD
$35,866,632.

4.    Effectiveness. This Agreement shall become effective on September 17, 2010
(the “Effective Date”).

5.    Representations and Warranties of Company. Company represents and warrants
to Dealer on the date hereof and on the Effective Date that:

(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement, and has taken all necessary
action to authorize such execution, delivery and performance;

(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;

(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect, and all conditions of any such consents have been complied with;

(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is south in
a proceeding in equity or at law));

(e) each of it and its affiliates is not in possession of any material nonpublic
information regarding Company or the Shares; and

(f) it is not entering into this Agreement and unwinding each of the Call Option
Transaction and the Warrant Transaction to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) or otherwise
in violation of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

6.    Representations and Warranties of Dealer. Dealer represents and warrants
to Company on the date hereof and on the Effective Date that:

(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this agreement and has taken all necessary
action to authorize such execution, delivery and performance;

(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;

 

2



--------------------------------------------------------------------------------

 

(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and

(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

7.    Account for Payment to Company:

JPMorgan Chase New York

ABA:         021 000 021

Account:    Newell Rubbermaid Inc.

A/C No.:    910-2-504074

8.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

9.    Survival of Indemnities. Notwithstanding anything to the contrary in this
Agreement, the Call Option Confirmation or the Warrant Confirmation, any rights
to indemnification arising under or in connection with the Call Option
Confirmation and Warrant Confirmation shall survive termination of the Call
Option Transaction and the Warrant Transaction.

10.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.

11.    No Reliance, etc. Company hereby confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Agreement, that it has not relied on Dealer or its
affiliates in any respect in connection therewith, and that it will not hold
Dealer or its affiliates accountable for any such consequences.

12.    Acknowledgments and Agreements. Company acknowledges and agrees that (i)
Company does not have, and shall not attempt to exercise, any influence over
how, when or whether to effect sales of Shares by Dealer (or its agent or
affiliate) in connection with this Agreement and (ii) Company is entering into
this Agreement in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act. For the avoidance of doubt, Company
agrees that Section 13.2 of the Equity Definitions remains applicable with
respect to the unwinds of any Hedge Positions and Hedging Activities of Dealer
in respect of the Call Option Transaction or the Warrant Transaction.

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this AGREEMENT the day and the
year first above written.

 

BANK OF AMERICA, N.A. By:  

/s/ David Moran

Authorized Signatory

Name:   David Moran

 

NEWELL RUBBERMAID, INC. By:  

/s/ Dale Metz

Name: Dale Metz

Title: VP Treasurer

 

4